Citation Nr: 1116264	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  11-07 558	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in an August 19, 1987 Board decision that denied entitlement to service connection for a bilateral foot disability.  


APPEARANCE AT ORAL ARGUMENT

Movant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1976 to April 1980.

2.  In October 2010, the movant requested revision of an August 19, 1987 Board decision that denied service connection for a bilateral foot disorder.  His written allegation of error in the August 19, 1987 Board decision were non-specific and did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, in an August 19, 1987 decision, the Board denied entitlement to service connection for a bilateral foot disorder.  In denying the claim the Board found that the Veteran had a preexisting bilateral foot condition that was not aggravated during active duty service.  Over the years, the Veteran has attempted, without success, to reopen the claim.  

The most recent claim to reopen service connection for a bilateral foot disorder was filed in April 2007.  The Chicago, Illinois Regional Office of the Department of Veterans Affairs denied the claim in August 2007.  The Veteran filed a timely appeal and presented testimony regarding the claim during an October 2010 videoconference hearing before the undersigned.  During the hearing, he made allegations of clear an unmistakable error with August 1987 Board decision.  

For instance, he stated "And all along, Mr. Arbitrator, the adjudication office specialist, rating specialist, has made a clear and unmistakable adjudication."  (Transcript at 9.)  He further stated that "a clear and unmistakable adjudication error has been applied by use of the knowledge, which is a violation of the Department of Veterans Affairs law, applied conjecture were used and guesswork to determine their decision."  (Transcript at 9-10.)  In written argument submitted in October 2010, he stated that the Board's fact finding in its August 1987 decision contained clear and unmistakable error.  

Based on the written statements and the oral testimony, the Board finds that the movant has filed a claim seeking revision of the August 19, 1987 Board decision on the basis of clear and unmistakable error.  In March 2011, the Board sent a letter to the movant advising him of such fact.  

A motion for revision of a Board decision based on clear and unmistakable error, however, must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).

Here, the movant has failed to supply necessary specificity as to the purported error or errors in the August 19, 1987 Board decision.  Rather, he has only set forth vague assertions of error.  

Under 38 C.F.R. § 3.105(a), previous determinations that are final will be accepted as correct in the absence of clear and unmistakable error (CUE).  The United States Court of Appeals for Veterans Claims has propounded a three-pronged test to determine whether there was CUE in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

Significantly, in a recent decision, the United States Court of Appeals for Veterans Claims held that that a movant has one opportunity to raise an allegation of CUE.  If the Board was to deny a motion alleging CUE and the movant were to file a subsequent motion for CUE alleging different theories of entitlement, he would nevertheless be barred from filing the subsequent motion.  Hillyard v. Shinseki, No. 08-1733 (March 29, 2011).  

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2010), the motion is dismissed without prejudice.  


ORDER

The motion is dismissed without prejudice to refiling.



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2010) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




